Citation Nr: 1705482	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  11-06 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Navy, from February 1982 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The appeals were processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In the May 2013, the Veteran was scheduled for a Travel Board hearing before a Member of the Board.  The Veteran did not appear for the scheduled Board hearing and did not submit a request for postponement, nor has she given good cause for such failure to appear.  Accordingly, the hearing request is considered to have been withdrawn.  see 38 C.F.R. § 20.702 (2016).

In July 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) to afford the Veteran new VA examinations.  These matters have been properly returned to the Board for appellate consideration.  see Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the July 2014 Board Remand is included in the Remand section below.  The appeals are again REMANDED to the AOJ.


REMAND

A review of the record reflects another remand is necessary.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his or her claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Bilateral Hearing Loss

The Veteran contends a bilateral hearing loss disability resulted from military noise exposure during active military service.  Specifically, the Veteran stated that she was exposed to loud noise while working in the lower levels of the ship she was assigned to.  see January 2009 Statement in Support of Claim.

Pursuant to the January 2014 Board Remand, the Veteran was provided a VA audiology examination in July 2014.  Administration of the Maryland CNC speech discrimination test revealed ninety-two percent speech discrimination in the right ear and one-hundred percent speech discrimination in the left ear.  The VA audiologist diagnosed the Veteran with sensorineural hearing loss in the right ear, and normal hearing in the left ear.

The VA audiologist opined that the Veteran's right ear hearing loss was less likely than not caused by or a result of an event in military service.  The rationale provided was that the Veteran had normal hearing in the right ear at both entrance and exit from the military with no significant threshold shifts, indicating that she did not experience a decrease in hearing between the entrance and exit examinations.  The same rationale was provided for the July 2014 VA audiologist's finding that the Veteran's normal left ear was less likely than not caused by or the result of an event in military service.

The Board notes, however, that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the examiner relied in part on the absence of hearing data in service and did not discuss the Veteran's acoustic trauma.  see Hensley, 5 Vet. App. at 157 (noting the threshold for normal hearing is from 0 to 20 dB and higher threshold levels indicate some degree of hearing loss); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007)(holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

Given these deficiencies in the July 2014 VA audiology examination and etiological opinions contained therein, the Board finds that remand for an addendum medical opinion is necessary to assist in determining the etiology of the Veteran's right ear hearing loss.  Barr v. Nicholson, 21 Vet. App. at 311 (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes).

Low Back Disability

The Veteran contends her currently diagnosed degenerative arthritis of the spine is the result of injuries sustained in-service.  Specifically, the Veteran contends repetitive lifting as part of her in-service job duties resulted in the current low back disability.

In August 1982, the Veteran reported low back pain for one week and was diagnosed with back strain.  The military examiner indicated there was spasming in the lower back but that the Veteran was able to do leg lifts with slight discomfort.  The Veteran was prescribed Norgesic and heat treatment.

In March 1985, the Veteran reported lower abdominal pain after lifting boxes.  Upon examination, the Veteran's lower back was painful to palpitation.  The examiner noted spasms in both quadrants of the lower back with some spasming in the Veteran's front quadrant.  The Veteran was placed on bedrest pending a medical appointment.

On the June 1987 Report of Medical History, the Veteran reported no recurrent back pain and that she was in good health.  The Veteran's exit examination indicated a normal spine.

Post-service treatment records show the Veteran continued to report and seek treatment for the low back.  See the private treatment records dated in February 2001 (severe low back pain for three days); March 2001 (complaints of the back popping); September 2007 (complaints of back hurting); and October 2007 (back pain); as well as, the VA treatment records dated in July 2012 (back pain and chronic back strain/sprain) and October 2012 (complaints of back pain and pain all over since 2008).

Pursuant to the January 2014 Board remand, the Veteran was provided a VA examination in March 2015.  The Board asked the examiner to opine as to the relationship to service, including the back pain symptoms noted during service.  The Veteran reported her back pain began when she fell off of a porch ten years prior.  The March 2015 VA examiner diagnosed the Veteran with degenerative arthritis of the spine.  The VA examiner then opined that it was less likely than not that the Veteran's degenerative arthritis of the lumbar spine was caused by a claimed in-service injury, event, or illness.  The VA examiner supported that rationale by explaining that arthritis is multifactorial in nature, common in the population, and the result of a complex interplay of other factors, including, genetic, traumatic, and biochemical factors.  However, the examiner's rationale failed to fully address the Veteran's in-service reports of low back pain and treatment for low back strain both in service and post-service.

In light of the above, the Board finds that medical opinions are required for the both the claim of service connection for bilateral hearing loss and service connection for a low back disability.  Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination.  After reviewing the claims file, the VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent or greater probability) that the any current hearing loss had onset in service or is otherwise related to her active service, to include noise exposure?

In rendering the opinions requested above, the VA examiner should assume, as fact, that the Veteran was exposed to loud noises in service.

The examiner should specifically comment on:
a) The Veteran's in-service acoustic trauma.
b) The May 1987 Hearing Conservation Data sheet located in the Veterans Service Medical Records.

A rationale should be given for all opinions and conclusions rendered.

2. If possible, request that the medical professional who conducted the March 2015 VA orthopedic examination review the electronic file, and provide an addendum medical opinion.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required).  If the March 2015 examiner is not available, obtain the requested opinion from a medical professional with expertise in orthopedics.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. 

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's degenerative arthritis of the spine had onset in service or is otherwise related to her active service?

In rendering the requested opinion, the VA examiner should specifically comment on:
a) The August 1982 diagnosis of back strain with spasming.
b) The March 1985 report of pain with low back spasming.

A rationale should be given for all opinions and conclusions rendered.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the appeals for service connection for bilateral hearing loss and a low back disability in light of all the evidence of record.  If the determination remains adverse to the Veteran, she and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




